Name: Commission Regulation (EEC) No 1572/86 of 23 may 1986 amending Regulation (EEC) No 1432/86 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 86 Official Journal of the European Communities No L 137/9 COMMISSION REGULATION (EEC) No 1572/86 of 23 May 1986 amending Regulation (EEC) No 1432/86 on the supply of common wheat to the World Food Programme (WFP) as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 355/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 1432/86 (4) issued an invitation to tender for the supply, as food aid, of 20 000 tonnes of common wheat to the WFP for Ethi ­ opia ; whereas, following a request by the beneficiary, some of the conditions specified in Annex I to the Regu ­ lation should be altered ; Article 1 Annex I to Regulation (EEC) No 1432/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 118 , 7 . 5 . 1986, p. 1 . h) OJ No L 129 , 15 . 5 . 1986, p. 30 . No L 137/ 10 24. 5 . 86Official Journal of the European Communities ANNEX 'ANNEX I 1 . Programme : 1985 2. Recipient : World Food Programme (WFP) 3. Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6 . Number of lots : one (in three parts : A : 7 000 tonnes ; B : 7 000 tonnes ; C : 6 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex 200 490 F) 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1 629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk and  315 000 empty new composite sacks jute/polypropylene of a minimum weight of 335 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME / ASSAB' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 June 1986 16. Shipment period : 1 to 31 August 1986 17. Security : 10 ECU per tonne Notes 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate'